o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c august number release date conex-125122-14 uil the honorable jack reed united_states senate washington dc ---------------- attention dear senator reed i am responding to your inquiry dated date on behalf of one of your constituents your constituent wrote that his employer has a program to provide subsidies to offset employee commuting_costs your constituent who commutes by a van pool questions whether his employer is correctly interpreting the rule found in internal_revenue_code code sec_132 the code does not require that an employer provide any fringe_benefits to its employees however it does provide for the federal income and employment_tax consequences if an employer chooses to provide a fringe benefit to its employees the application of the rule varies depending on whether the van-pool is an employer- operated van pool an employee-operated van pool or a private or public transit- operated van pool we do not know which type of van pool is used in this situation therefore we are providing the following general information which we hope will be helpful to you qualified_transportation fringes gross_income means all income from whatever source derived including compensation_for services including fees commissions fringe_benefits and similar items sec_61 of the code consequently we presume a fringe benefit provided by an employer to an employee to be income to the employee unless another section of the code specifically excludes it from gross_income conex-125122-14 gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 of the code qualified_transportation fringes include transportation an employer provides to an employee in a commuter_highway_vehicle if the transportation is for travel between the employee’s residence and place of employment sec_132 a commuter_highway_vehicle is any highway vehicle that meets the following conditions has a seating capacity of at least adults not including the driver at least percent of the mileage use can reasonably be expected to be o for transporting employees between their residences and their place of employment and o used on trips during which the number of employees transported for such purposes is at least percent of the adult seating capacity not including the driver code sec_132 these requirements are sometimes referred to as the rule note that the rule does not include a requirement that the employee_use the van pool at least percent of the time transportation in a commuter_highway_vehicle is provided by an employer if the transportation is furnished via a commuter_highway_vehicle operated by or for the employer code sec_132 qualified_transportation fringes also include transit passes sec_132 a transit_pass includes any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if the transportation is provided by any person in the business of transporting persons for compensation or hire if such transportation is provided in a vehicle in which the seating capacity is at least adults not including the driver sec_132 qualified_transportation_fringe rules and van pools the treasury regulations explain how the qualified_transportation_fringe rules apply to van pools employer and employee-operated vanpools as well as private or public transit-operated van pools may constitute qualified_transportation fringes the value of the van pool benefits that are qualified_transportation fringes may be excluded up to the applicable statutory monthly limit for transportation in a commuter_highway_vehicle and transit passes sec_1_132-9 q a-21 a the types of van pools are described below in an employer-operated van pool the employer either purchases or leases vans to enable employees to commute together to the employer’s place of business or conex-125122-14 the employer contracts with and pays a third party to provide the vans and pays some or all of the costs of operating the vans if an employer-operated van meets the definition of a commuter_highway_vehicle then the value up to the statutory monthly limit of an employer-operated van pool used by an employee is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 b in an employee-operated van pool the employees independent of their employer operate a van to commute to their places of employment if the van meets the definition of a commuter_highway_vehicle then the employer’s cash reimbursement to employees for expenses_incurred in connection with an employee-operated van pool up to the statutory monthly limit is a nontaxable qualified_transportation_fringe sec_1_132-9 q a-21 c the substantiation rules for cash reimbursements found in sec_1_132-9 q a-16 c apply in a private or public transit-operated van pool public transit authorities or a person in the business of transporting persons for compensation or hire owns or operates the van pool the van must seat at least adults not including the driver the rule does not apply to private or public transit-operated van pools the qualified_transportation benefit exclusion for transit passes is available for passes tokens farecards vouchers or similar items entitling a person to transportation in private or public transit-operated van pools sec_1_132-9 q a-21 d an employer must distribute transit passes for van pool transportation in a private or public transit-operated van pool instead of providing cash reimbursements if transit passes are readily available for direct distribution by the employer to employees sec_132 employer-provided transit passes for each month with a value not more than the statutory monthly limit do not require any certification from the employee regarding the use of the transit passes sec_1_132-9 q a-18 if an employer provides cash reimbursements the special rules for cash reimbursement including the substantiation requirements for cash reimbursements apply sec_1_132-9 q a-21 d taxation of transportation benefits for van pools federal_insurance_contributions_act fica_taxes federal_unemployment_tax_act futa taxes and federal_income_tax withholding are imposed on wages wages do not include any benefits provided to an employee if at the time the benefit is provided it is reasonable to believe the employee could exclude the benefit under sec_132 sec_3121 sec_3306 and sec_3401 of the code generally an employee must include in gross_income the amount by which the fair_market_value of the benefit exceeds the amount_paid by the employee if any and any conex-125122-14 amount excluded from gross_income as a qualified_transportation_fringe under sec_132 this amount is also included in the employee’s wages for employment_tax purposes regulation sec_1_132-9 q a-8 if a van pool is an employer-operated or employee-operated van pool the van must comply with the rule in order for the value of the benefit or the employer’s reimbursements of the employee’s costs to qualify as transportation fringes and be excluded from income and employment_taxes if a van pool is a private or public transit-operated van pool the van must seat at least adults not including the driver the rule does not apply to private or public transit-operated van pools however the employer must distribute transit passes for transportation in private or public transit-operated van pools if transit passes are readily available if transit passes are not readily available the employer may provide employees with cash reimbursement for their use of a private or public transit-operated van pool and the substantiation rules found in sec_1_132-9 q a-16 apply --------------------- i hope this information is helpful if you have any additional questions please contact me at -------------------- --------------- or at sincerely victoria a judson division counsel associate chief_counsel tax exempt and government entities
